Citation Nr: 1009436	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-19 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 RO decision, which denied 
a claim for service connection for right ear hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
right ear hearing loss.  After a thorough review of the 
Veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.

The Board notes that the Veteran asserted in his January 2008 
claim that he developed hearing loss in service.  
Specifically, the Veteran asserted that he was exposed to the 
loud noises associated with machine guns, mortars, grenades, 
artillery, and loud trucks while in service.  

A review of the Veteran's service treatment records reveals 
no complaints, treatment, or diagnosis of right ear hearing 
loss.  The Board notes that the Veteran underwent an 
enlistment audiological examination in March 1968.  The March 
1968 audiological summary report of examination for organic 
hearing loss reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
5
15
5
5
15
LEFT
5
5
5
20
25
Speech recognition ability was not recorded.  
Upon examination for separation from service in October 1971, 
the Veteran scored a 15 out of 15 bilaterally on a whispered 
voice test.  Additionally, an October 1971 audiological 
summary report of examination for organic hearing loss 
reflected puretone thresholds as follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0
Speech recognition ability was not recorded.  

The Board notes that the claims file contains a January 2007 
audiogram from the Hearing Clinic, Inc.  This audiogram was 
attached to a letter, in which the private audiologist noted 
that the Veteran had a speech recognition score of 100 
percent for the right ear and diagnosed the Veteran with mild 
high frequency sensorineural hearing loss bilaterally.  The 
audiologist further stated that, based on the Veteran's 
history of being exposed to the noise of machine guns, 
mortars, grenades, artillery, and loud trucks while serving 
in the military from the late 1960's through the early 
1970's, it is quite likely that this was the beginning of the 
Veteran's hearing loss and tinnitus. 

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2009).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

The Board is not competent to interpret graphical 
representations of audiometric data.  Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995).  As such, the Board cannot determine, 
based on the January 2007 private uninterpreted audiogram 
alone, whether the Veteran's right ear currently meets the VA 
criteria for hearing loss.  

The Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Veteran is competent to offer a description of the 
symptoms he experienced in service, and to describe a 
continuity of symptoms since service.  A layperson, such as 
the Veteran, is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In Charles v. Principi, 16 Vet. App. 370 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability or recurrent symptoms, and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination.

In this case, as the Veteran has reported that he currently 
experiences difficulty hearing bilaterally, an observation 
which he is competent to make; he has indicated that these 
symptoms first began in service, an observation which he is 
also competent to make; and the only relevant medical 
evidence of record is not sufficiently interpreted for the 
Board to determine whether the Veteran meets the criteria for 
hearing loss of the right ear based on VA standards, the 
Board finds that the necessity for a VA examination is shown 
for the proper assessment of the Veteran's claim for service 
connection for right ear hearing loss.  38 U.S.C.A. § 5103A 
(West 2002).  As such, this issue must be remanded in order 
to schedule the Veteran for a VA examination to determine 
whether he has current hearing loss of the right ear and, if 
so, whether his current right ear hearing loss was caused or 
aggravated by his active duty service.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (if the medical evidence of 
record is insufficient, the Board is free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
audiological examination.  All 
appropriate tests and studies should 
be performed and all clinical 
findings reported in detail.  The 
claims file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  Additionally, the 
examiner should elicit from the 
Veteran a history of his symptoms 
relating to his claimed right ear 
hearing loss.  After reviewing the 
file, examining the Veteran, and 
noting his reported history of 
symptoms, the examiner should render 
an opinion as to whether the Veteran 
currently has right ear hearing loss.  
If so, an opinion should be provided 
as to whether it is at least as 
likely as not that the Veteran's 
current right ear hearing loss was 
incurred in or aggravated by his 
active duty service.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the May 2008 
statement of the case (SOC).  In the 
event that the claim is not resolved 
to the satisfaction of the Veteran, 
he should be provided a supplemental 
statement of the case (SSOC), which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and his representative 
have been given the applicable time 
to submit additional argument, the 
claim should be returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


